DETAILED ACTION
	This action is responsive to the amendment after final received on 07 March 2022.  The amendment has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-17 directed to an invention non-elected without traverse.  Accordingly, claims 15-17 have been cancelled.

Allowable Subject Matter
Claims 1, 3, and 6-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable for at least the reasons of “…wherein in the forming the metal film, a halogen-containing substance, which has remained in the processing chamber as a reaction product generated during the removing the metal oxide film, is reacted with the hydrogen gas, and is removed wherein the metal oxide film is a tungsten oxide film, and the metal film is a tungsten film, and wherein the halogen-containing gas is WF6, and the halogen-containing substance is a fluorine-containing substance” as set forth in the claimed combination.  The prior art known to the examiner does not teach or suggest, alone or in combination, the combination of steps recited in the method of independent claim 1.  Claims 3 and 6-14 depend from claim 1 and are allowable for at least these reasons.
The closest prior art known to the Examiner was previously made of record and applied in the non-final rejection mailed 08/24/2021.  The combination of amendments received on 11/24/2021 and 03/07/2022 overcome all of the prior art rejections and previously raised §112 rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822